Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 1 of 28 Pageid#: 16543




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                               HARRISONBURG DIVISION

                                                     )
   RLI INSURANCE COMPANY,                            )       Civil Action No. 5:18cv66
        Plaintiff,                                   )
        Counterclaim Defendant,                      )
                                                     )       By: Michael F. Urbanski
   v.                                                )       Chief United States District Judge
                                                     )
   NEXUS SERVICES INC, et al.,                       )
                                                     )
           Defendants,                               )
           Counterclaim Plaintiffs.                  )
                                     MEMORANDUM OPINION

           On July 3, 2020, the court entered partial summary judgment for plaintiff RLI

   Insurance Company (“RLI”) and granted specific performance of certain provisions of its

   Indemnity Agreement with defendant Nexus Services, Inc. (“Nexus”).1 Following the entry

   of summary judgment, the court convened an evidentiary hearing on September 21 and 22,

   2020, for three purposes:

        (1) To determine a reasonable amount of collateral security to be deposited by Nexus

           under ¶ 3.d. of its Indemnity Agreement with RLI;

        (2) To determine a reasonable amount of RLI’s “losses, costs, damages, attorneys’ fees and

           expenses” under ¶ 2.a.(i) of the Indemnity Agreement; and

        (3) To address cross-motions for sanctions.




   1As reflected in footnote 1 of the July 3, 2020 Memorandum Opinion, Nexus refers collectively to defendants
   Nexus Services, Inc.; Libre by Nexus, Inc.; and Homes by Nexus, Inc.
                                                         1
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 2 of 28 Pageid#: 16544




          After hearing evidence and argument over the two-day evidentiary hearing, it is clear

   to the court that there are no genuine issues of material fact in dispute on these issues and that

   RLI is entitled to specific performance of the Indemnity Agreement as follows.

          1. Collateral Security.

          Paragraph 3.d. of the Indemnity Agreement provides RLI with the right to request

   discharge of the immigration bonds on Nexus program participants, the performance of which

   Nexus agrees to indemnify. If such discharge is unattainable, the Indemnity Agreement

   requires Nexus, upon demand of RLI, to deposit collateral security “sufficient to cover all

   exposure under such Bond or Bonds.” Indemnity Agreement at ¶ 3.d. Prior to the filing of

   this lawsuit, and throughout the course of this litigation, RLI has consistently demanded

   Nexus deposit collateral in the amount of $10,000,000, a remedy which the court found not

   to be warranted. See, e.g., RLI 2017 Demand Letter, ECF No. 1-6 at 2; Driscoll Dep., ECF

   No. 422-4 at 18; Mot. for Second Prelim. Inj., ECF No. 106; Supp. Brief to Mot. to Enforce,

   ECF No. 359 at 15; Mot. for Sum. J., ECF No. 423 at 14. In granting RLI summary judgment,

   the court withheld decision on the appropriate amount of collateral security owed by Nexus

   to RLI, finding RLI had not provided sufficiently detailed evidence to support its requested

   amount of $10,000,000. In its July 3, 2020 Memorandum Opinion, (hereinafter “July

   Opinion”) the court stated:

                  Under ¶ 3.d., RLI may require Nexus to deposit a reasonable
                  amount of collateral security to cover RLI’s exposure on the
                  immigration bonds issued to Nexus program participants. RLI’s
                  right to require Nexus to deposit collateral security is not limited
                  by claims made by DHS or the value of bonds as to which
                  bonded principals have already failed to appear. Nor may it be
                  whatever amount RLI demands. Rather, it must be reasonable.
                  At a minimum, Nexus must deposit collateral with RLI for
                                                   2
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 3 of 28 Pageid#: 16545




                   unpaid breached bonds, but it must also make provisions suitable
                   to RLI to cover RLI’s reasonably certain risk of future loss. RLI
                   carries the burden of demonstrating the amount of this exposure
                   in a detailed, itemized format and will be required to substantiate
                   each alleged source of risk as well as the reasonable likelihood of
                   future loss. In doing so, RLI may look beyond performance on
                   bonds to information gleaned from Nexus’s books and records
                   such as its financial position and business operation, among other
                   things.

   July Op., ECF No. 488 at 38. The court ordered RLI to provide evidence sufficient to justify

   its requested amount at the evidentiary hearing on the matter. ECF No. 489.

           At the evidentiary hearing, RLI offered the following evidence as to its reasonably

   certain risk of future loss. As to the 1,710 immigration bonds remaining outstanding, RLI faces

   risk in the amount of $20.71 million, the total penal sum. RLI originally issued 2,486 bonds to

   Nexus program participants with a total penal sum of $30.22 million. Since the program began

   in 2016 and to date, 776 RLI bonds issued to Nexus program participants have been

   discharged, either through breach or cancellation. 2 Of these 776 discharged bonds, roughly 48

   percent were breached. Applying this 48 percent historic breach rate to the outstanding 1,710

   bonds, RLI argued that it faces $10 million in exposure and sought deposit in escrow of

   collateral in that amount. RLI also offered evidence that Nexus has historically been slow in

   paying RLI on breached bonds. 3 At the time RLI filed suit in March 2018, it had paid the

   government $83,872 for eight breached Nexus bonds. By late October 2018, the Department

   of Homeland Security, Immigration and Customs Enforcement (“DHS” or “ICE”), was


   2 A “breached bond” is a bond that was issued for an immigrant-principal who failed to comply with the terms
   of performance, which is generally appearing for immigration proceedings when summoned. A “canceled
   bond” is a bond for which performance is complete.
   3 RLI asserted that as of the date of the evidentiary hearing, September 21, 2020, Nexus owed RLI $203,020,

   representing $47,020 in past due invoices and $156,000 for breached bonds. Nexus represented that the checks
   satisfying the past due invoices were in transit.
                                                        3
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 4 of 28 Pageid#: 16546




   demanding that RLI pay $711,520 for 56 breached Nexus bonds. See Supp. Decl. of Laura

   Piispanen, ECF No. 102, ¶ 6 and Ex. E (October 23, 2018 letter to RLI from ICE attaching

   “Payment Schedule – RLI Insurance Co.”); Test. of Ira Sussman, RLI Vice Pres. Surety Claims,

   at Prelim. Inj. Hr’g, ECF No. 43 at 44. By the time of the second preliminary injunction

   hearing, November 28, 2018, RLI had paid the government $226,666 in past due bond

   penalties for breached Nexus bonds and the government was pressing for payment of another

   $484,854 in past due bond penalties to forestall collection by the Department of Treasury. See

   Order, ECF No. 139 at 4. Despite the issuance of the second preliminary injunction, Nexus

   continued to delay paying RLI for breached bonds requiring RLI to petition the court for

   additional relief. See Orders, ECF Nos. 215 and 372. RLI argued that Nexus only pays for

   breached bonds when ordered to by the court, and that Nexus’s historic intransigence is a

   significant risk factor requiring the deposit of collateral. Other risk factors included the

   unexpected longevity of outstanding bonds, multiple state attorney general and bureau of

   insurance investigations, Nexus’s incomplete and inaccurate financial records, Nexus’s pattern

   of bouncing checks, 4 and large financial claims leveled by creditors, including Nexus’s former

   counsel and GPS location service providers, both of whom claim they remain unpaid for

   services rendered.

           Nexus countered with evidence that it has paid RLI $2.6 million in bond premiums

   and that RLI has yet to suffer the first penny of exposure on bonds issued to Nexus program

   participants. Nexus conceded it has, at times, been slow in paying RLI for breached bonds in


   4RLI identified one instance in which it received three checks that were returned for insufficient funds. Nexus
   contends it rectified the error by sending RLI cashier’s checks by overnight mail for the total amount of the
   bounced checks.
                                                         4
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 5 of 28 Pageid#: 16547




   accordance with the court’s orders, but it argued that, at the end of the day, it has either paid

   DHS directly or reimbursed RLI the penal sum for all past due invoices to date. In all, Nexus

   has paid RLI approximately $4 million in breached bond payments. Nexus argued that RLI’s

   calculation of the breached bond rate is misleading as it ignores the 1,710 outstanding bonds

   for which principals continue to perform. Nexus contended that RLI faces no risk on a

   performing bond, as they are bonds for which principals have demonstrated a history of

   compliance, and that consideration of these outstanding bonds yields a breach rate closer to 5

   to 6 percent. Nexus added that RLI ignores the fact that the risk on these immigration bonds

   is individualized, as some asylum cases are weak and others are strong because they differ

   factually and are brought before various jurisdictions around the country, some of which are

   more receptive to these claims than others. Nexus countered with evidence that it was working

   to improve the accuracy of its financial records and was complying with various consent

   decrees and investigations. As to monitoring of Nexus program participants, Nexus argued

   that after three years in the system, these participants no longer needed GPS monitoring, and

   that Nexus was close to deploying a newly developed smart phone app to facilitate greater

   contact with its program participants.

          RLI presented testimony from Josephine Waldman, an actuary with experience in the

   surety industry who testified as an expert witness. Waldman described her role as an actuary

   as looking at losses from past data and projecting future financial obligations. She analyzed

   data regarding 717 breached or canceled Nexus bonds for the period ending February 19, 2020




                                                  5
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 6 of 28 Pageid#: 16548




   and identified four variables from the data predictive of breach. 5 Analyzing these variables and

   employing multiple methodologies, Waldman calculated a future breach risk to RLI on the

   outstanding bonds of in the range of $9.9 to $10.6 million.

           David Grycz, RLI’s Assistant Vice President of Claims, provided an overview of the

   RLI bonds for Nexus program participants. Grycz testified that 424 of the 2,486 RLI bonds

   issued have been canceled, amounting to an aggregate penal sum of $5,543,500. RLI has

   received breach notices on 393 bonds having an aggregate penal sum of $4,460,000. The 1,710

   outstanding bonds have an aggregate penal sum of $20,914,950. Grycz testified that the

   historic breach rate has stayed steady at around 47 to 49 percent, as a percentage of breached

   bonds to the total number of breached and canceled bonds. 6 Applying this historic breach rate

   range to the amount of outstanding bonds yields an expected loss range of approximately $9.7

   million to $10.1 million. Grycz disagreed with Nexus’s assertion that RLI has suffered no loss:

                    We have incurred losses multiple times over the course of this
                    program. We have had to go out of pocket and pay money. Some
                    of the examples that come to mind is March 2018 right before
                    we filed suit, the November 2018 hearing we’re out 266,000.
                    They had let accumulate over 300,000 when we came and saw
                    you in January 2020. They are routinely flouting the Court Orders
                    and not paying on time and we have to chase, chase, chase.




   5 The court overrules Nexus’s objection to the Waldman actuarial expert report. In her report, Waldman
   identified four characteristics of RLI bonded principals predictive of bond breach, including the bond amount,
   date of last Nexus contact, last payment, and country of origin of the program participant. Contrary to Nexus’s
   assertion, ECF No. 532 at 1, Waldman’s use of national origin as a data point in her actuarial analysis does not
   begin to resemble illegal discrimination based on national origin. The fact that actuarial expert Waldman
   analyzed historical data to identify factors predictive of Nexus program participant bond breach in no respect
   suggests that RLI made any of its underwriting decisions on the basis of national origin. Nor is there any other
   evidence in this record to support this assertion.
   6 This analysis does not take into account outstanding bonds.


                                                          6
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 7 of 28 Pageid#: 16549




   Sept. 21, 2020 Evid. Hr’g Tr., ECF No. 545 at 97. Grycz testified that his company has had to

   pay a small fortune to get Nexus to honor its obligations under the Indemnity Agreement.

           Grycz identified the following risk factors associated with Nexus: (1) Nexus’s historic

   failure to timely pay RLI for breached bonds, requiring RLI to “pay and chase;” (2) Nexus’s

   unreliable and inconsistent financial records; (3) Nexus’s history of bounced checks, reflecting

   the concerns of insolvency and that part of their business model is not to pay creditors; (4)

   Nexus’s recent, and allegedly unrecorded in its financial records, real estate sell-off; (5) Nexus’s

   ongoing investigations and enforcement actions by federal and state governments, including

   Virginia and California; (6) Nexus’s abandonment of GPS monitoring of program participants;

   (7) Nexus’s hefty historic breach rate; and (8) the long duration of Nexus program bonds. As

   to his calculated historic breach rate, Grycz disagreed with Nexus that the outstanding bonds

   should be considered. He testified: “That wouldn’t make sense. It would be much lower and

   you would be including bonds for which there is no resolution yet. So the 1700 that are out

   there, there is no resolution yet. We have no clue what’s going to happen.” Id. at 112. Nexus

   responded that unlike already breached bonds, outstanding bonds reflect a low risk of breach

   because the principals have performed for years, which suggests a low likelihood of future

   breach. 7

           Raymond Peroutka, an expert forensic accountant, testified as to the abysmal state of

   Nexus’s financial records. Peroutka testified that he has examined substantially all of the




   7Nexus asserted during the evidentiary hearing that most immigrants are asked to appear before immigration
   officials numerous times after they are released on bond but before their cases are resolved and the bond is
   canceled.
                                                        7
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 8 of 28 Pageid#: 16550




   financial documents produced by Nexus in this case and provided multiple examples of

   erroneous, incomplete, and unreliable financial records kept by Nexus. Peroutka testified:

                 The first opinion that I set forth in my initial report and
                 confirmed again in my supplemental report is that the Nexus
                 financial statements are unreliable, that they contain numerous
                 and substantial errors that compromise their reliability. I’ve
                 evaluated them for the purpose of understanding those errors
                 and where possible making allowances for those errors, but they
                 are – they are deeply flawed.
   Id. at 125. For example, for the same period of October 2018, Nexus’s books and records

   varied from exhibiting losses of up to $17 million to profits of $2 million depending on the

   source consulted. Peroutka stated:

                 They are for the same time period and adjacent time periods all
                 over the map with respect to the results of operations that they –
                 that they show, as well as the composition of assets and liabilities
                 that bookmark those results of operations during various periods
                 of time.
   Id. at 126. RLI essentially concluded it could not conduct a meaningful risk assessment of

   Nexus’s financial posture based on the erratic data provided, and that, in fact, the state of the

   financial records gave additional cause for concern.

           Peroutka identified a few broad areas of Nexus’s financial records which he found

   troubling:

                 I’ve identified glaring inconsistencies between the asset values
                 claimed on the Nexus balance sheets and the bank statement
                 third-party documents that show what the actual balance in the
                 account is.

                 In other instances, there are recording of assets that clearly are
                 not assets at all. There are also assets recorded that I know to
                 have been removed from the balance sheet, -- removed -- better
                 way of putting it, sold and not removed from the balance sheet.


                                                  8
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 9 of 28 Pageid#: 16551




                 In other instances, I’ve got liabilities that appear on the balance
                 sheet as negative liabilities masquerading as assets. To any
                 accountant trained as I am in forensic accounting, these are
                 problems that are easily identified, and that, as I said a few
                 moments ago, compromised the reliability of the financial
                 records and cry out for adjustment or allowances to be made for
                 that.

   Id. at 126-27. In all, Peroutka described substantial Nexus assets and liabilities not

   appropriately reflected on its books and records, noted a large payroll tax liability and the

   recent sale of several properties Nexus claimed to still carry on its books. Peroutka gave as an

   example the shareholder loan account, which he described as “an account of very questionable

   inclusion as an asset on the balance sheet.” Id. at 131. He explained:

                 These are disbursements that were made for luxury items:
                 Bloomingdales; BMW, $45,000; Ferrari, $83,000; Mercedes-
                 Benz, $44,000: Saks, Versace. These are all luxury items that have
                 been purchased by the company and are being carried as a – as
                 an asset, presumably as a receivable from some shareholder, I
                 would infer from the caption on the account, but there’s not a
                 specific identification of who owes the money, if anybody owes
                 the money. I think it’s most properly included as an expense
                 rather than an asset.

   Id.

          Peroutka identified some substantial Nexus debts, including $542,000 owed to Anthem

   Blue Cross and $467,000 to Attenti, a location monitoring firm. Buddi Solutions, a firm that

   also provided Nexus with GPS tracking services, sent a notice to terminate services to Nexus

   on May 19, 2020, claiming a balance due of $7,347,000. As to these liabilities, Peroutka stated

   that they are “in stark contrast to the account payable balance that Nexus is carrying on its

   QuickBooks and published financial statements.” Id. at 134. With regard to its former counsel,

   Eckert Seamens, Nexus’s records show a negative account payable of $1,037,000, indicating


                                                  9
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 10 of 28 Pageid#:
                                  16552



 that the law firm owes it more than a million dollars, in contrast to the lawsuit filed by Eckert

 Seamens against Nexus claiming Nexus owes it $1.4 million in fees and costs for services

 rendered, including those related to the instant action. Id. at 135. Peroutka found Nexus’s

 accounts payable report to be “dramatically understated.” Id.

               For purposes of analysis, I – I said the negative 10 million that’s
               associated with five pages of negative balance vendors is just
               unsupportable. And for the purposes of being as conservative as
               I know how to be, I said – I wrote those to zero for analysis
               purposes, and then I made adjustments to the ones I knew
               something about, such as Buddi and Attenti and Eckert Seamans.
               And the result is, instead of being a negative $6 million accounts
               payable, it’s actually at least a positive $14 million balance in that
               account.

 Id.

        RLI also contends that Nexus’s books and records do not reflect accurate liabilities

 because they do not account for expected sums owed on future breached bonds.

               With regard to bond breach liability, that’s an account that should
               appear on the balance sheet because it is an amount – and you
               can argue as to what the correct amount is, but it’s an amount
               that is likely of occurrence and susceptible to estimation. And so
               it – it needs to be recorded as a liability if it is likely to occur and
               can be reasonably estimated within a range, at least. And there are
               no liabilities that appear on the balance sheet for those bond
               breach liabilities.

 Id. at 136. In this regard, Peroutka discussed an internal Nexus memo that “identifies

 $4,358,000 of bond breach liability that should appear on its balance sheet, but it does not.”

 Id.

        Peroutka noted that Nexus’s “bank statements are replete with insufficient funds and




                                                 10
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 11 of 28 Pageid#:
                                  16553



 charges for bounced checks.” Id. at 137. “But, literally, there are hundreds of thousands of

 dollars of charges that are being absorbed by Nexus from their various banks or bounced

 checks. They even go so far bouncing checks to the -- the IRS.” Id. at 138.

         Peroutka characterized the risk of nonpayment by Nexus on outstanding immigration

 bonds to be very high based both on the discrepancies in Nexus financial records and the

 troubling financial trends he could discern from his analysis of them. Peroutka testified that

 the financial statements are riddled with errors and, as such, deprive RLI of any ability to rely

 on them to make a reasonable assessment of Nexus’s financial position. Peroutka described

 Nexus as a company that is in substantial financial difficulty today and will have further

 difficulty in the future, testifying that its cash flow has deteriorated, and that Nexus has many

 competing creditors.

         On cross-examination, Peroutka agreed that with the exception of a recent bill for

 approximately $40,000, RLI was not out of pocket for bond breach penal sums for any Nexus

 program participants. Id. at 150. For its part, Nexus did not dispute that its books and records

 were a mess, stating instead that it was taking affirmative steps to bring them in order.

         John Simanski, another RLI expert witness, testified based on his many years of

 experience in the surety industry calculating projected claims loss for St. Paul Surety and

 Travelers. 8 Simanski contrasted the nature of the surety business from the insurance industry,

 testifying that there is no expectation of loss in the surety business. “It’s often said that it’s a

 zero-loss business.” Id. at 156. Simanski explained that because of this perspective, typically


 8Nexus objected to the Simanski testimony as being cumulative of that of the actuarial expert Waldman. Upon
 consideration, the objection is overruled as the expert witnesses had different experience, expertise, and
 opinions.
                                                     11
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 12 of 28 Pageid#:
                                  16554



 no collateral is demanded at the outset of a surety relationship: “[I]n some situations where

 you have maybe a less common line of business, a unique line of business, there might be a

 request for collateral. But you have to understand that in that situation it’s not based on some

 projection of what the losses would be like collateral calculations would be later on in a claim

 situation. It’s based on the fact that maybe you don’t have exactly the comfort level with that

 line of business. You want a little bit of a cushion.” Id. at 156-57.

        Simanski emphasized that simply because losses have not yet been sustained on bond

 claims does not provide assurance that collateral may not be needed to cover a loss in the

 future. Simanski noted that based on his experience “what I see in this case fits the pattern of

 the vast majority of cases that lead to very large losses on the part of the surety.” Id. at 158.

 He explained:

                 It doesn’t just all happen at once, usually. What happens is you
                 start to receive claims and then you – you contact the account
                 and say what’s going on and the account usually has some
                 explanation, a lot like this case, some excuse or another about
                 why the claims aren’t being paid. And they say they will take care
                 of it, and at the beginning they may. Usually they do.

                 And then you start to get more claims. And then maybe they
                 don’t satisfy those claims before you as a surety have to meet your
                 good faith obligation to pay the claims. You cannot make the
                 claimants wait forever. And at the same time, maybe they find a
                 way to reimburse you.

                 So in my experience at that point in time, yes, you have no loss.
                 But that’s true of many, many claims that I’ve been involved with
                 at this juncture that have led to millions or tens of millions of
                 dollars of loss. Because what happens is that you extend out your
                 accountants for your forensics to do an investigation. And it’s
                 very similar to this case. What you find often is -- I think counsel
                 for Nexus has said the books are a mess -- the books are a mess
                 and they are inaccurate. And then you find that certain vendors
                 aren’t being paid. And there’s issues maybe with the IRS.
                                                 12
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 13 of 28 Pageid#:
                                  16555




               And for us in the surety business, that is a sure sign that what
               could be down the road is not just an increased rate of paying.
               You’re going to go from zero loss to some 80 percent of the
               claims. What happens typically in these situations is that the
               principle (sic) or the indemnitors lose the ability to pay. And at
               that point the surety is stuck with the whole loss.

                                     *       *        *

               So the fact that there is no loss at some point into time in the
               whole process, once you’ve seen that process play out and looked
               at from the back end, you know that is no insurance and many
               times has absolutely no bearing on the fact of how much
               collateral you need to protect you from what the losses could be
               in the future.

 Id. at 158-60. On cross-examination, Simanski conceded, however, that his experience was

 mostly with larger bonds and that he did not have experience with immigration bonds or

 criminal bonds, which involved smaller bond values and many more principals. Id. at 160-62.

        Nexus’s Vice President of Operations and Corporate Secretary, Evan Ajin, testified as

 to the efforts Nexus is currently making to contact Nexus program participants to make sure

 that they are keeping up with their bond obligations. Ajin testified that participants are

 routinely contacted to ensure compliance. In addition, over the last three months, attempts

 have been made to call each RLI bonded principal. Ajin agreed that Nexus’s QuickBooks

 records were inaccurate, but that Nexus has retained Fusion, a CPA firm, to get its books into

 compliance. Ajin stated that the 2017 books would be completed by the end of September,

 the 2018 books would be completed by the end of October, and the 2019 books would be

 finished by year’s end. Ajin testified that the California class action was being resolved based

 on 2021 revenue; the State of Washington Attorney General’s investigation resulted in Nexus

 issuing debt relief to program participants in an amount around $15,000 to $20,000; and that
                                                 13
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 14 of 28 Pageid#:
                                  16556



 Nexus resolved the issue with the California Department of Insurance for $90,000. Ajin

 indicated that he was not aware of any money Nexus owed on other ongoing investigations.

 Ajin explained that DHS issuance of a Notice to Deliver triggered the involvement of Nexus’s

 risk management department and instigated a vigorous process to investigate and resolve the

 situation with the principal. Ajin stated that because the remaining RLI bonded Nexus

 program participants have been on bond for three years or more, they have had multiple

 contacts with the immigration system, either in terms of docketed court appearances or

 Immigration and Customs Enforcement (“ICE”) check-ins.

        Erik Schneider, Nexus’s Vice President of Risk Management and Director of

 Investigations, testified that Nexus made efforts to contact its RLI-bonded program

 participants during the past few weeks and obtained declarations from 219 participants stating

 that they fully intended to appear when required at immigration proceedings and comply with

 the terms of their RLI bonds. Schneider stated that Nexus established contact with 351 other

 program participants but that they were fearful of signing an affidavit. Schneider testified that

 efforts to contact Nexus program participants bonded by RLI would continue. Schneider also

 testified as to efforts to switch program participants from GPS tracking to the smart phone

 application that Nexus is in the process of deploying. Finally, Schneider explained the

 substantial efforts made by Nexus to assist its program participants in complying with

 appearance requests from immigration authorities.

        Micheal Donovan, Nexus’s CEO, testified about the status of ongoing state and federal

 investigations into Nexus’s business practices and efforts to resolve issues raised in those

 inquiries. Although Nexus no longer uses GPS tracking, it has developed a smart phone app


                                                14
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 15 of 28 Pageid#:
                                  16557



 to track program participants. Donovan disagreed with RLI’s claimed breach rate, asserting

 that Nexus’s global breach rate is around three per cent. Donovan explained:

               You have to understand, and I think this is really important for
               the Court, and quite frankly, for the plaintiff to understand. These
               are people. They are not buildings. They are people. And so
               people . . . you can’t predict – you can’t have the same kind of
               predictive reasoning you can when you have multimillion dollar
               insurance contracts or insurance policies. Our breach rate is low
               because we engage clients, and our breach rate counts when we
               pay the breach, when we have to pay the breach.

 Id. at 257.

        As regards current Nexus program participants bonded by RLI, Donovan further

 discounted Nexus’s 48 percent breach rate by stating that breaches are more common at the

 start of the immigration process, typically before the first master calendar hearing. As Nexus

 program participants under RLI bonds have been performing for three years, Donovan

 claimed that these persons were less likely to breach their bonds because they have already had

 multiple contacts with ICE. He also claimed that the National Association of Pretrial Service

 Agencies and other sureties in the immigration bond business also calculate breach rate as a

 percentage of breached bonds over total number of issued bonds. Id. at 264.

        To further support his contention that RLI’s demand for collateral and assessment of

 risk on the outstanding bonds was unreasonable, Donovan indicated that the RLI program

 was much smaller than those of other sureties. Counsel for Nexus represented that Nexus had

 14,157 active bonds, with a total outstanding penal sum of $170 million. Donovan stated that

 no other surety demanded collateral in the amount sought by RLI even though liabilities for

 other immigration bond sureties were much larger. At the hearing, Donovan provided

 estimates of collateral held by other sureties. When RLI questioned these estimates, Donovan
                                               15
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 16 of 28 Pageid#:
                                  16558



 indicated he would provide the court with accurate amounts of collateral held by other sureties.

 On October 14, 2020, Donovan provided a supplemental sworn declaration averring that

 Evergreen Surety was not holding any collateral from Nexus to secure its bond liability of $30

 million; American Surety likewise held no collateral for its $43 million in bonds, although

 Donovan and Nexus’s Richard Moore personally guaranteed those bonds; AIA Surety held

 $93,481.76 in cash collateral against a total liability of approximately $30 million; and that FCS

 Surety held $3 million in real estate collateral against a total liability exceeding $200 million in

 immigration bonds. ECF No. 575. At the hearing, Donovan stated that AIA Surety once

 maintained sizeable property liens but that those had since been removed.

        At the end of the day, Donovan expressed frustration with RLI’s demands, stating “the

 judge can see that we’ve done what we were supposed to do every step of the way, every

 month of the way. When you send us a demand, we investigate it, we send you the appeal

 documents if they are appealed, we pay you, and we continue to be in litigation. It doesn’t

 make any sense.” Id. at 302.

        Considering the evidence and arguments presented at the evidentiary hearing, the court

 has a clear picture of the risk faced by RLI on its immigration bonds and the reasonable

 amount of collateral Nexus is required to deposit to address this risk. Over the course of the

 past four years, Nexus has proven itself to be an unreliable business partner with RLI. It has

 failed to provide RLI with an accurate picture of Nexus’s financial status, first by refusing to

 provide access to books and records absent execution of a confidentiality agreement, a

 condition that was not bargained for at the time of contracting, and then by walling off access

 to the records of the related entities, Libre and Homes, denying they were alter egos for Nexus.


                                                 16
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 17 of 28 Pageid#:
                                  16559



 To this day, they fail to make available accurate financial records. By late October 2018, Nexus

 had become so delinquent in bond breach payments that ICE demanded that RLI pay

 $711,520 or face Treasury collection, see Piispanen Supp. Decl., ECF No. 102 at ¶ 6,

 compelling RLI to seek a second preliminary injunction order. While it is true that Nexus has

 paid RLI nearly $4 million for breached bonds and that RLI has not suffered any unreimbursed

 penal sum losses on breached bonds, it has strung RLI out over the past four years. Nexus’s

 historic intransigence represents an ongoing financial risk to RLI. This financial risk is

 compounded by RLI’s inability to obtain any realistic assessment of Nexus’s financial

 condition as its books and records are anything but accurate. Additional risk to RLI stems

 from the myriad investigations into Nexus’s business practices by various state attorney

 generals and bureaus of insurance, claims made by large creditors, its recent sell-off of real

 estate, and diminished cash flow.

        In determining the amount of collateral to be deposited, the court is required to weigh

 the risk to RLI on the number of outstanding bonds with the fact that, to date, RLI has not

 experienced any loss on any breached bond. In considering the parties’ arguments, the court

 is struck by the fact that absent court intervention, Nexus fell behind in breached bond

 payments to RLI in the fall of 2018 by more than $700,000. Since that time, Nexus’s financial

 position has deteriorated.

        As such, the court believes that a reasonable deposit of collateral security, reflective of

 both Nexus’s prior arrearage, its faulty records, and its strained financial position, is $2.4

 million to be held by RLI in escrow. This sum takes in to account the arguments made by both

 sides as to the risk facing RLI on outstanding bonds, including the performance by Nexus


                                                17
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 18 of 28 Pageid#:
                                  16560



 program participants on these bonds to date. The $2.4 million figure is calculated as follows:

 $1.4 million for the risk associated with Nexus’s historic failure to timely pay breached bonds, 9

 $500,000 in collateral deposited for the risk associated with the murky glimpse of Nexus’s

 financial position afforded RLI due to the lack of accurate and complete books and records,

 and $500,000 in collateral deposited for the risk associated with Nexus’s struggling financial

 condition and involvement in ongoing regulatory investigations. The court believes that the

 amount of collateral security to be deposited in escrow with RLI to be the bare minimum

 necessary to meet Nexus’s obligations under the Indemnity Agreement.

         This collateral deposit will be held by RLI in escrow to secure its exposure on the

 outstanding bonds. As an element of specific performance, Nexus is ordered to deposit the

 $2.4 million in collateral with RLI on or before December 1, 2020. Upon full performance of

 the contract, when RLI has been fully exonerated, any remaining sum maintained in escrow

 shall be returned to Nexus.

         In addition, given Nexus’s historic failure to timely meet its obligations under the

 indemnity agreement for breached bonds, as a further element of specific performance, on an

 ongoing basis, Nexus must deposit additional collateral with RLI in the amount of the penal

 sum on any bond as to which the government issues a Notice to Deliver. RLI is ordered to

 provide Nexus with a copy of each Notice to Deliver it receives on a Nexus program

 participant within forty-eight (48) hours of Nexus’s receipt of the same. In addition, within


 9 The $1.4 million collateral deposit for late payments is grounded in Nexus’s historic failure to timely pay RLI

 for bonds breached by Nexus program participants. By late October 2018, ICE demanded RLI to pay it
 $711,520 for breached bonds, compelling RLI to seek a second preliminary injunction to avoid referral of these
 debts to the Department of Treasury for collection, which RLI argued jeopardized its position as an approved
 federal surety. The court calculated the amount of collateral to be deposited based on Nexus’s history of late
 payment to be just shy of twice the amount of Nexus’s late October 2018 deficiency.
                                                       18
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 19 of 28 Pageid#:
                                  16561



 that same forty-eight (48) hour period, Nexus is ordered to deposit additional collateral

 security in the amount of the penal sum of any bond as to which the government has issued a

 Notice to Deliver. Nexus is ordered to deposit this additional collateral security with RLI on

 an ongoing basis to augment the $2.4 million referenced above.

         2. “Losses, costs, damages, attorneys’ fees and expenses.”

         Despite its untimely performance of its obligations under the Indemnity Agreement,

 Nexus has either paid the government or reimbursed RLI for breached bonds to date. As such,

 RLI’s losses under ¶ 2.a.(i) of the Indemnity Agreement largely consist of its attorneys’ fees,

 special master’s fees, expert witness’s fees, and other expenses associated with this lawsuit.

 Consistent with paragraph 2.b.(iii) of the Indemnity Agreement, RLI has provided an itemized

 statement of its losses, sworn to by one of its officers, David Grycz, and has provided evidence

 of the amounts paid by RLI to date. 10 As the court held in its July Opinion, prima facie

 evidence provisions are valid and enforceable terms in indemnity agreements under Illinois

 law. Illinois courts have upheld prima facie evidence provisions of indemnity agreements. ECF

 No. 488 at 48-49; see, e.g., Amwest Surety Ins. Co. v. Szabo, No. 00 C 2716, 2003 WL

 21789033, at *4-5 (N.D. Ill. July 23, 2003); U.S. Fidelity and Guar. Co. v. Klein Corp., 558

 N.E.2d 1047, 1052 (Ill. App. Ct. 1989).

         A party may establish the inaccuracy of prima facie evidence provision with “counter

 affidavits, or other evidence.” U.S. Fidelity and Guar. Co., 558 N.E.2d at 1052. In its

 opposition to RLI’s motion for summary judgment, Nexus did not challenge the accuracy of



 10The sum claimed by RLI includes an estimate of unbilled time. As the court has not been able to examine
 invoices associated with this unbilled time, it is excluded from the damage award.
                                                    19
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 20 of 28 Pageid#:
                                  16562



 RLI’s prima facie evidence other than to argue that the sworn officer declaration was

 insufficiently itemized. ECF No. 488 at 49-50. In the July Opinion, the court agreed with

 Nexus and ordered RLI to provide supplemental evidence of losses and damages incurred to

 be presented at the evidentiary hearing. Id. In advance of the hearing, RLI submitted the

 Supplemental Declaration of Grycz and the Declaration of Vivian Katsontonis, RLI’s counsel,

 detailing RLI’s fees, costs and expenses incurred as a result of Nexus’s breach of the Indemnity

 Agreement. Both Grycz and Katsontonis testified at the evidentiary hearing, and RLI

 introduced detailed data supporting the costs and fees expended.

        Nexus claimed that the legal bills submitted by RLI’s counsel were overly redacted,

 preventing Nexus from raising an effective challenge. However, to challenge the prima facie

 evidence substantively, under the terms of the Indemnity Agreement, Nexus was required to

 demonstrate that the fees were either unreasonable or unrelated to enforcement of the terms

 of the contract. Nexus does not argue that the amounts claimed by RLI were unrelated to the

 bonds issued by RLI to program participants. Nor does Nexus challenge the hourly rates of

 RLI’s counsel or argue that the overall amount RLI has spent on this litigation is overstated.

 Nexus makes no argument that RLI’s legal fees are out of proportion to its own. Rather, Nexus

 rests exclusively on its argument that the invoices were unreasonably redacted.

        In considering Nexus’s lone argument, the court reviewed the invoices to evaluate the

 reasonableness of the redactions. The court reduced the amount of damages RLI claimed for

 any entry which, on its face and contextually, failed to provide sufficient information regarding

 the purpose of the charge to allow Nexus to mount a fair challenge. An entry was considered

 overly redacted if: (1) there was insufficient information provided by the entry description or


                                                20
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 21 of 28 Pageid#:
                                  16563



 context provided by other entry descriptions to determine whether the expense was

 compensable under ¶ 2.a.(i) of the Indemnity Agreement; or (2) there was insufficient

 information in the description or context provided by other entry descriptions to determine

 whether the expense was reasonable. Additionally, the court considered inconsistencies in

 redaction. Finally, the court found entries to be over-redacted when the references appeared

 to concern public documents, unsealed filings in the instant action, public court documents in

 other suits involving either party, and documents provided by and to Nexus, as these entries

 plainly could not involve information protected by the attorney-client privilege or work

 product doctrine.

        For the remaining entries, the court found that the invoices provided sufficient

 information to allow Nexus to raise a challenge, had it chosen to do so. Given that Nexus filed

 no objections to the prima facie evidence beyond the extent of the redactions, the court finds

 the remaining entries unchallenged and grants RLI damages under the Indemnity Agreement

 accordingly. The total amount of those entries is $274,773, and the court will subtract that

 amount from the damages claimed. 11 The court also notes that the exhibits provided only

 support attorney’s fees billed before July 30, 2020. The court recognizes that litigation

 expenses continue to accrue, but will not award damages for the $235,817 of unbilled time as

 it has not reviewed those invoices.




 11The court has prepared and will docket as Exhibit A to this Memorandum Opinion a spreadsheet
 identifying the entries it found to be overly redacted.
                                                   21
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 22 of 28 Pageid#:
                                  16564



         The court finds unnecessary a jury trial on the issue of damages for two reasons. 12 First,

 Illinois law supports the validity of a prima facie evidence provision in a contract, as found in

 the Indemnity Agreement. Indeed, Nexus acknowledged that “Illinois courts routinely uphold

 these provisions and require the defendant to bring forth countervailing facts to rebut this

 showing.” Nexus’s Resp. to RLI’s Mot. for Partial Summ. J., ECF No. 456 at 14 (citing Safeco

 Ins. Co. v. Renn, No. 07 C 3024, 2011 WL 13258220, at *7 (N.D. Ill. Aug. 17, 2011). Illinois

 courts have upheld officer statements for reasonable losses incurred that appear to arise out

 of breach of the contract. See, e.g., U.S. Fidelity and Guar. Co., 558 N.E.2d at 1052 (finding

 plaintiff’s damages ascertainable from prima facie evidence of “payments made under the

 belief that the surety was liable” produced at summary judgment); Szabo, 2003 WL 21789033,

 at *5 (rejecting defendant’s argument that sworn officer statement is not sufficiently itemized

 when the statement presented sufficient evidence to determine the amount of plaintiff’s losses

 and expenses incurred due to bond breach); Renn, 2011 WL 13258220, at *7 (finding a sworn

 itemized account including the bond number, payee, cost category, check date, amount of the

 check, and check number sufficient to establish losses incurred under the bonds at issue). At

 summary judgment, when a sworn statement is insufficient to attribute a surety’s claimed

 losses to the breach at issue, the court finds the question of indemnification owed unresolved.

 Safeco Ins. Co. v. Siciliano, Inc., No. 06-3162, 2009 WL 212081, at *12 (C.D. Ill. Jan. 29, 2009)


 12 The court notes that Nexus did not renew its request for a jury trial in filing for summary judgment, at the
 hearing on summary judgment, or in filing supplemental briefs in advance of the evidentiary hearing. In fact,
 Nexus represented to Magistrate Judge Joel C. Hoppe during a February 7, 2020 hearing, ECF No. 399 at 94-
 95, and a February 11, 2020 hearing, ECF No. 413 at 39-40, that the parties were willing to stipulate that the
 issue of damages did not require a jury trial. Neither party requested a jury trial on the issue of damages following
 the court’s summary judgment order and opinion. Regardless, the court raised this issue sua sponte and gave
 each party the opportunity to file supplemental briefing on the issue of whether a jury trial is required during
 the first day of the evidentiary hearing. Neither party opted to file supplemental briefing.
                                                         22
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 23 of 28 Pageid#:
                                  16565



 (finding the prima facie evidence sufficient to establish the fact of loss but not the amount

 recoverable against defendants for breached projects, despite defendant’s lack of production

 of evidence challenging the claimed loss). Here, with the exception of the overly-redacted legal

 bill entries, there is no doubt the attorneys’ fees and litigation costs sworn to in the Grycz

 officer statement, supported by volumes of cost and expense data, arose out of Nexus’s breach

 of the Indemnity Agreement. Indeed, Nexus makes no argument to the contrary.

        Second, Nexus fails to rebut Grycz’s statement on the merits and thereby does not

 create a genuine issue of material fact. As Nexus raises no challenge to the damages claimed

 by RLI under ¶ 2.a.(i) of the Indemnity Agreement other than to complain that certain invoice

 entries were over-redacted, there is no factual dispute that would warrant a jury trial. See

 Hanover Ins. Co. v. Smith, 538 N.E.2d 710 (Ill. App. Ct. 1989), aff’d, 561 N.E.2d 14 (Ill. 1990)

 (denying a request for a jury trial on the issue of damages, finding that the defendant did not

 create a genuine issue of material fact in disputing the sufficiency of the prima facie evidence).

 The court is well aware of the myriad issues in this case supporting the large legal fees claimed.

 For example, Nexus sought to cloak two of its affiliated companies, Libre by Nexus and

 Homes by Nexus, from any review by RLI, arguing that they were not parties to the Indemnity

 Agreement and did not bear on the financial condition of Nexus Services. Although substantial

 legal fees were devoted to this issue, Nexus agreed nearly two years later that these two entities

 were corporate alter egos of Nexus Services. RLI also was required to spend an inordinate

 amount of legal fees to get Nexus to meaningfully comply with its obligation under ¶ 3.c. of

 the Indemnity Agreement to access Nexus’s books, records, and accounts. Nexus’s intractable

 resistance to providing RLI with access to its books and records proved so difficult that the


                                                23
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 24 of 28 Pageid#:
                                  16566



 court was required to appoint a special master to try to sort it out. Even as of the date of the

 evidentiary hearing, Nexus’s books and records remained inaccurate and its financial

 statements for 2017, 2018 and, 2019 were being reworked and restated by Fusion, its new CPA

 firm. On the issue of Nexus’s obligation under the contract to indemnify RLI, Nexus has

 consistently failed to timely meet its payment obligations, requiring RLI to repeatedly seek

 preliminary injunctive relief from the court. Further, RLI was forced to spend substantial fees

 and expenses defending against a groundless counterclaim.

        With the exception of the legal fees which were so heavily redacted that the court is

 unable to determine whether the time charged falls withing the broad scope of ¶ 2.a.(i), it is

 clear that the other fees and expenses itemized by Grycz and supported by the detailed

 declaration of attorney Katsantonis, their testimony at the evidentiary hearing, and reams of

 exhibits, fall within the ample boundaries specified in the Indemnity Agreement and are

 recoverable by RLI as damages for Nexus’s breach. While RLI alluded to a jury determination

 of this issue, there is nothing for a fact finder to determine as there is no genuine issue of

 material fact raised by Nexus as to the time and expense entries unencumbered by

 unreasonably heavy redactions.

        Accordingly, pursuant to ¶ 2.a.(i) of the Indemnity Agreement, the court enters

 judgment for RLI in the amount of $3,331,197.55, representing “losses, costs, damages,

 attorneys’ fees and expenses” which have arisen by reason of the execution of the RLI bonds

 for Nexus program participants and the enforcement of the Indemnity Agreement. This

 amount represents the damages claimed by RLI, $3,841,787.55, reduced by $235,817 of

 unbilled time and $274,773 of overly redacted invoice entries.


                                               24
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 25 of 28 Pageid#:
                                  16567



        3. Injunction as to RLI’s Access to Nexus’s Books and Records.

        Finally, in an effort to provide further clarity on the nettlesome issue of Nexus’s

 obligation to provide RLI access to its books and records under ¶ 3.c. of the Indemnity

 Agreement, the court amends the specific performance provision of its July Opinion as

 follows:

        (1) With regard to books and records concerning bond breaches by Nexus program

            participants, Nexus is ordered to provide RLI, on a daily basis, access to copies of

            any and all records related to RLI-bonded Nexus program participants as to whom

            the government has issued a Notice to Deliver. Such information includes, but is

            not limited to, Capsule data, records of bond payments, tracking records, and the

            bond-breach binders and spreadsheets mentioned at the evidentiary hearing. This

            information is to be made available by means of a Google shared drive or other

            secure and compatible electronic means.

        (2) With regard to Nexus program participants bonded by RLI for whom a Notice to

            Deliver has not been issued or whose bond remains unbreached, Nexus is required

            to provide RLI, on a weekly basis, access to copies of Capsule data and other

            information sufficient to assess RLI’s bond risk by means of a Google shared drive

            or other secure and compatible electronic means. Nexus is not required to provide

            RLI with Capsule data or other information regarding Nexus program participants

            bonded by a surety other than RLI.

        (3) With regard to access to Nexus’s overall financial status, Nexus is ordered to

            provide RLI with access to Quickbooks, Lightspeed, NetSuite, and other financial


                                               25
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 26 of 28 Pageid#:
                                  16568



                databases on a monthly basis, by means of a Google shared drive or other secure

                and compatible electronic means. Nexus also is ordered to make available to RLI,

                on a monthly basis, all of its bank account statements, credit card statements,

                accounts payable reports, accounts receivable reports, Key Performance Indicator

                (“KPI”) reports, general ledger data (including receipts and disbursements, financial

                statements, balance sheets, and profit and loss statements), vendor invoices, records

                of real estate transactions, and any other documents requested RLI bearing on

                Nexus’s financial position, 13 by means of a Google shared drive or other secure and

                compatible electronic means.

            (4) Because of the deposit of collateral security ordered herein and RLI’s ability to

                review data regarding breached bonds on a daily basis, data regarding unbreached

                bonds on a weekly basis, and Nexus’s financial books and records on a monthly

                basis, the court no longer believes it necessary that RLI have online real-time access

                to any Nexus database.



                                                 CONCLUSION

            This memorandum opinion brings to a conclusion RLI’s claim against Nexus for

 breach of the Indemnity Agreement. The court summarizes its rulings as follows:

        A. Collateral Security.

 1.         With regard to ¶ 3.d. of the Indemnity Agreement, Nexus is ORDERED to deposit

 with RLI $2.4 million on or before December 1, 2020, to be held by RLI as collateral security.


 13   Except as limited by ¶¶ 3(2) and (4) herein.
                                                     26
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 27 of 28 Pageid#:
                                  16569



 2.      Further, with regard to ¶¶ 2.a.(i) and 3.d. of the Indemnity Agreement, Nexus is

 ORDERED to pay RLI the penal sum for any breached bond as to which the government

 has issued a Notice to Deliver on an RLI bonded Nexus program participant. Nexus is

 ORDERED to pay RLI such additional security on an ongoing basis and within forty-eight

 (48) hours of its receipt of a Notice to Deliver from the government.

      B. Damages.

         As damages for Nexus’s breach of the Indemnity Agreement, it is ADJUDGED and

 ORDERED that Nexus pay RLI “losses, costs, damages, attorneys’ fees and expenses” in the

 amount of $3,331,197.55. The Clerk is DIRECTED to issue a JUDGMENT in that amount.

      C. Injunction as to RLI’s Access to Nexus’s Books and Records.

         With regard to ¶ 3.c. of the Indemnity Agreement, until RLI has been provided

 conclusive evidence as to the discharge of all RLI bonds on Nexus program participants,

 Nexus is ORDERED to provide RLI with access to its books and records as set forth above.

         This Memorandum Opinion and accompanying Order and Judgment conclude the

 court’s consideration of the substantive claims at issue in this case. The only remaining issues

 are procedural in nature, including pending cross-motions for sanctions and associated

 motions, ECF Nos. 452, 498, 531, and 553, and RLI’s motion for a protective order and

 associated motions, ECF Nos. 533, 560, and 565. The court presently is considering these

 issues and will issue a Memorandum Opinion and Order addressing them as soon as possible.

         An appropriate Order will be entered.




                                                 27
Case 5:18-cv-00066-MFU-JCH Document 584 Filed 10/23/20 Page 28 of 28 Pageid#:
                                  16570



                                   Entered: October 23, 2020
                                                      Michael F. Urbanski
                                                      Chief U.S. District Judge
                                                      2020.10.23 17:29:38 -04'00'

                                   Michael F. Urbanski
                                   Chief United States District Judge




                                     28
